Citation Nr: 9904687	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-38 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed disability 
manifested by stress.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from April 3 to July 26, 
1986, from February 4 to June 30, 1991 and from July 21 to 
December 16, 1991 in support of Operation Desert Shield/Storm 
when he had 4 months and 9 days of "Foreign Service."  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
RO.  

The Board remanded this case on two prior occasions, most 
recently in March 1998.  Subsequent to the March 1998 remand, 
the RO granted service connection for bronchitis, the prior 
denial of which had been on appeal.  



FINDING OF FACT

The veteran's claim of service connection for a disability 
manifested by stress is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a disability manifested by stress.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Veterans Appeals (Court) has further 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran claims that he is suffering from a disability 
manifested by stress.  A medical document dated on November 
28, 1991 noted that the veteran had complaints of having 
trouble sleeping and of being "very stressed out."  He 
recently was treated beginning in September 1995 at a VA 
facility for complaints of difficulty sleeping, stress, 
anger, headaches and depression.  The VA mental health 
professional noted that the veteran had no past psychiatric 
history "until [the] Gulf War prompted symptoms."  

The Board finds that the statement, relating psychiatric 
problems to the veteran's service in the Persian Gulf, makes 
the veteran's claim plausible.  Thus, the Board finds that 
the veteran has presented a well-grounded claim.  



ORDER

As the veteran's claim of service connection for a disability 
manifested by stress is well grounded, the appeal is allowed 
subject to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that the RO must review the merits of the veteran's claim of 
service connection for a disability manifested by stress is 
required.  In this regard, the veteran has not been afforded 
a VA psychiatric examination.  All indicated development 
should be undertaken.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
disability manifested by stress since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the nature and 
likely etiology of the claimed disorder 
related to stress.  The claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should 
report whether the claims folder was 
indeed available and reviewed.  Based on 
a review of the case, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has current acquired psychiatric 
disability due to stress or other disease 
or injury in service, as claimed by the 
veteran.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should undertake a de novo review of the 
veteran's claim.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

